     Case 3:18-cv-01095-L Document 29 Filed 04/25/19               Page 1 of 1 PageID 85


                       IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

CLIFTON SHAD JONES,                             §
                                                §
                Plaintiff,                      §
                                                §
v.                                              §       Civil Action No. 3:18-CV-1095-L
                                                §
MRS BOP LLC,                                    §
                                                §
                 Defendant.                     §

                                            ORDER

       Before the court is the parties’ Joint Motion to Amend the Mediation Order (Doc. 28),

filed April 24, 2019. The court determines that good cause exists to amend the mediation order

and grants the Joint Motion to Amend the Mediation Order. Accordingly, the deadline for the

parties to participate in mediation is extended from May 3, 2019, to June 3, 2019. The court will

not extend this date, and the parties are to mediate by this date regardless of the pendency of any

dispositive motion.

       It is so ordered this 25th day of April, 2019.




                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Solo Page
